HENDRY, Judge.
This is a consolidated appeal by the two appellants, defendants in the trial court, from jury convictions and the sentences thereon.
Appellant, Arrington Rolle, was convicted for resisting arrest with violence, aggravated assault and drunkenness. He was sentenced to five years in the state penitentiary on the first charge and six months on each of the latter two charges. The sentences were ordered to run concurrently-
Appellant, Sammy Harden, was found guilty of only resisting arrest with violence and sentenced to 360 days in the county jail followed by four years probation. Subsequently, the court granted Harden’s motion to mitigate and vacated the jail sentence.
Appellants have 'raised a total of six points on appeal. The first five points lack substantial merit. See, Spencer v. State, Fla.1961, 133 So.2d 729; Giblin v. City of Coral Gables, Fla.1963, 149 So.2d 561; Loprince v. State, Fla.App.1969, 218 So.2d 212; State v. Whitter, Fla.App.1971, 245 So.2d 913; Tarpley v. State, Fla.App. 1972, 258 So.2d 301.
The sixth point, raised by appellant Harden, does have merit. His sentence to *742360 days in county jail, followed by four years probation, is not authorized by Fla. Stat. § 948.01(4), F.S.A.; and therefore, the sentence for appellant Harden must be modified to eliminate the provision for probation. E. g., Williams v. State, Fla.App.1973, 280 So.2d 518; Hutchins v. State, Fla.App.1973, 286 So.2d 244; Mylks v. State, Fla.App.1973, 285 So.2d 434; Metchik v. State, Fla.App.1973, 286 So.2d 269.
The judgments and sentences appealed are in all other respects affirmed.
Affirmed.